Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the bottom of the reflective layer extends from the isolation element to the mesa” in the last two lines of the claim, which is inconsistent with claim 1.  Claim 1 recite the limitation “a bottom of the reflective layer does not contact the mesa” in the last line of the claim.  Thus, the bottom of the reflective layer is spaced apart from the mesa and does not extends to the mesa.  The inconsistency renders the claim indefinite.
Claim 6 recites the limitation “inverted trapezoid” in the third line of the claim.  It is unclear what the “invented” indicates.
Claim 8 recites the limitation “a surface of the substrate” in the second line of the claim.  It is unclear whether this limitation refers to the limitation “a surface of the substrate” recited in the 5th and 6th lines of claim 1.
Claim 9 is rejected because it depends on the rejected claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-13, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0090058) in view of Wildeson et al. (US 2019/0198709).
Regarding claim 1, Chen et al. teach a light-emitting diode (LED) chip structure (Figs. 13A-13C), comprising: a substrate (layers from 310 to the electrical connection to the bottom electrode of LED shown as a layer in black in direct contact to 320; see Fig. 13C below, [0054]); an isolation element (1337), comprising an upper isolation part (an upper portion of 1337; see Fig. 113C below) and a lower isolation part (a lower portion of 1337; see Fig. 13C below), wherein the lower isolation part (a lower portion of 1337) is positioned in the substrate (layers from 310 to the electrical connection to the bottom electrode of LED shown as a layer in black in direct contact to 320) and the upper isolation part (an upper portion of 1337) protrudes from a surface (the top surface) of the substrate (layers from 310 to the electrical connection to the bottom electrode of LED shown as a layer in black in direct contact to 320); a mesa (320; Fig. 13C, [0054]) including an LED component ([0054]) surrounded by the isolation element (1337); a passivation layer (1310) covering a top surface and a sidewall of the mesa (320; see Fig. 13A), the top surface of the mesa (320) including an area free of the passivation layer (1310; see Fig. 13A); a conductive layer (1320; Fig. 13A, [0054]) covering the passivation layer (1310), the top surface of the mesa (320) with the area free of the passivation layer (1310), and at least a sidewall of the upper isolation part (a sidewall at the left side of an upper portion of 1337; see Fig. 13C below); and a reflective layer (1335) at least disposed on the conductive layer (1320) covering the sidewall of the upper isolation part (a sidewall at the left side of an upper portion of 1337), wherein a bottom of the reflective layer (1335) does not contact the mesa (320; see Fig. 13C). 
Chen et al. do not teach a/the passivation layer is a/the dielectric layer.
In the same field of endeavor of LEDs, Wildeson et al. teach a/the passivation layer (122; Fig. 1F, [0066]) is a/the dielectric layer ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chen et al. and Wildeson et al., and to use the dielectric material as the material of the passivation layer as taught by Wildeson et al., because Chen et al. teach a passivation layer 1310 to be a layer surrounding the light emitting layers to form openings (Fig. 14A; [0054]), but is silent about the material of the passivation layer, but Wildeson et al. teach that silicon oxide can be used as the material of the passivation layer 122 surround the light emitting layer to form openings (Fig. 1F; [0066]). 

    PNG
    media_image1.png
    220
    485
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (Upper portion of 
1337)][AltContent: textbox (Lower portion of 
1337)][AltContent: textbox (Electrical connection to the bottom electrode of LED)][AltContent: arrow][AltContent: textbox (310)][AltContent: arrow][AltContent: textbox (sidewall of the upper isolation part)][AltContent: arrow][AltContent: arrow]
Fig. 13C of Chen et al. 
Regarding claim 3, Chen et al. teach the LED chip structure according to claim 1, wherein a height of the upper isolation part (an upper portion of 1337) is higher than a height of the lower isolation part (a lower portion of 1337; see Fig. 13C above). 
Regarding claim 4, Chen et al. teach the LED chip structure according to claim 1, wherein a bottom width of the upper isolation part (the bottommost width of an upper portion of 1337) is equal to or wider than (wider than) a top width of the lower isolation part (the topmost width of a lower portion of 1337; see Fig. 13C above). 
Regarding claim 5, Chen et al. teach the LED chip structure according to claim 4, wherein the bottom width of the upper isolation part (the bottommost width of an upper portion of 1337) is longer than the top width of the lower isolation part (the topmost width of a lower portion of 1337) and shorter than twice the top width of the lower isolation part (the topmost width of a lower portion of 1337; see Fig. 13C above), two protrusions (the left and right bottom corners) are formed at each bottom end of the upper isolation part (an upper portion of 1337; see Fig. 13C above), and a width of each of the two protrusions (the vertical width the left and right bottom corners of an upper portion of 1337 which is very small at the corners) is less than half of the top width of the lower isolation part (the topmost width of a lower portion of 1337). 
Regarding claim 6, Chen et al. teach the LED chip structure according to claim 4, wherein, in a side view, a cross section of the upper isolation part (an upper portion of 1337) is a trapezoid (see Fig. 13C) and a cross section of the lower isolation part (a lower portion of 1337) is an inverted trapezoid (see Fig. 13C), the bottom of the upper isolation part (an upper portion of 1337) covering a top of the lower isolation part (a lower portion of 1337; see Fig. 13C above). 
Regarding claim 7, Chen et al. teach the LED chip structure according to claim 4, wherein the upper isolation part (an upper portion of 1337) and the lower isolation part (a lower portion of 1337) are axisymmetric and co-axial (see Fig. 13C above). 
Regarding claim 8, Chen et al. teach the LED chip structure according to claim 1, wherein a height of the upper isolation part (an upper portion of 1337) is higher than a height of the mesa (320; see Fig. 13C above), relative to a surface of the substrate (the top surface of the layers from 310 to the electrical connection to the bottom electrode of LED shown as a layer in black in direct contact to 320), and a tilt angle (can be 90°) of the sidewall of the upper isolation part (a sidewall at the left side of an upper portion of 1337; see Fig. 13C above) is greater than a tilt angle (zero) of the sidewall of the mesa (320), relative to an axis normal to the surface of the substrate (the top surface of layers from 310 to the electrical connection to the bottom electrode of LED shown as a layer in black in direct contact to 320; see Fig. 13C above). 
Regarding claim 9, Chen et al. teach the LED chip structure according to claim 8, wherein the tilt angle (0°) of the sidewall of the mesa (320) is smaller than 45°, and the tilt angle (can be 90°) of the sidewall of the upper isolation part (a sidewall at the left side of an upper portion of 1337; see Fig. 13C above) is greater than 45°. 
Regarding claim 10-13, Chen et al. teach the LED chip structure according to claim 1, wherein the passivation layer (1310). 
Chen et al. do not teach, regarding claim 10, the passivation layer is the dielectric layer, the dielectric layer is transparent to light emitted from the LED chip structure, regarding claim 11, the dielectric layer comprises one or more of silicon-containing dielectric layer, aluminum-containing dielectric layer or titanium-containing dielectric layer, regarding claim 12, wherein the silicon-containing dielectric layer comprises an oxide or nitride of silicon, the aluminum-containing dielectric layer comprises an oxide of aluminum, and the titanium-containing dielectric layer comprises an oxide of titanium, and regarding claim 13, wherein the oxide of titanium is Ti305.
In the same field of endeavor of LEDs, Wildeson et al. teach regarding claim 10, the passivation layer (122; Fig. 1F, [0066]) is the dielectric layer ([0066]), the dielectric layer (122; Fig. 1F, [0066]) is transparent (a material of silicon oxide, which is transparent to light) to light emitted from the LED chip structure (105; Fig. 1F, [0067]), regarding claim 11, the dielectric layer (122) comprises one or more of silicon-containing dielectric layer, aluminum-containing dielectric layer or titanium-containing dielectric layer (silicon oxide, a silicon-containing dielectric layer; [0066]), regarding claim 12, wherein the silicon-containing dielectric layer  comprises an oxide or nitride of silicon, the aluminum-containing dielectric layer comprises an oxide of aluminum, and the titanium-containing dielectric layer comprises an oxide of titanium (Wildeson et al. teach the first option: silicon-containing dielectric layer of silicon oxide; [0066]), and regarding claim 13, wherein the oxide of titanium is Ti305 (Wildeson et al. teach the first option: silicon-containing dielectric layer of silicon oxide; [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chen et al. and Wildeson et al., and to use the dielectric material as the material of the passivation layer as taught by Wildeson et al., because Chen et al. teach the passivation layer to be a layer surrounding the light emitting layers to form openings (Fig. 14A; [0054]), but is silent about the material of the passivation layer, but Wildeson et al. teach that silicon oxide can be used as the material of the layer surround the light emitting layer to form openings (Fig. 1F; [0066]). 
Regarding claim 18, Chen et al. teach the LED chip structure according to claim 1, wherein the conductive layer (1320) is transparent to light emitted from the LED chip structure ([0054]). 
Regarding claim 21, Chen et al. teach the LED chip structure according to claim 1, wherein the substrate (layers from 310 to the electrical connection to the bottom electrode of LED shown as a layer in black in direct contact to 320) comprises a semiconductor wafer (315 and 310; Fig. 13C, [0054, 0038]) and a bonding metal layer (electrical connection 317, which can be metal; Figs 3 and 13C, [0040, 0012]) on top of the semiconductor wafer (315 and 310).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Wildeson et al. as applied to claim 1 above, and further in view of Ogihara et al. (US 2006/0197102).
Regarding claims 14 and 15, Chen et al. teach wherein the reflective layer (1335). 
Chen et al. do not teach, regarding claim 14, the reflective layer  includes a multi-layered structure, and regarding claim 15, wherein the multi-layered structure comprises a stack of one or more reflective material layers and one or more dielectric material layers.
In the same field of endeavor of LEDs, Ogihara et al. teach, regarding claim 14, the reflective layer (172; Fig. 29, [0254]) includes a multi-layered structure (multi-layer reflection film layer; [0254]), and regarding claim 15, wherein the multi-layered structure (multi-layer reflection film layer) comprises a stack of one or more reflective material layers (a metal thin film; [0254]) and one or more dielectric material layers (a dielectric film; [0254]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chen et al., Wildeson et al. and Ogihara et al., and to use a multi-layer structure of a metal film and a dielectric film as the structure of the reflective layer as taught by Ogihara et al., because Chen et al. is silent about the structure of the reflective layer, and Ogihara et al. teach that a multi-layer structure of a metal film and a dielectric film can be used as the structure of the reflective layer ([0254]). 
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Wildeson et al. as applied to claim 1 above, and further in view of Wu et al. (US 2011/0284887).
Regarding claims 16 and 17, Chen et al. teach wherein the reflective layer (1335).
Chen et al. do not teach, regarding claim 16, the reflective layer comprises one or more metallic conductive materials with a high reflectance above 80%, and regarding claim 17, wherein the one or more metallic conductive materials comprise one or more of aluminum, gold or silver.
In the same field of endeavor of LEDs, Wu et al. teach, regarding claim 16, the reflective layer (150; Fig. 1E, [0027]) comprises one or more metallic conductive materials (silver; [0027]) with a high reflectance above 80% (silver having a reflectance above 80% is evident from paragraph [0158] of Kioke et al. (US 2017/0256748)), and regarding claim 17, wherein the one or more metallic conductive materials (silver; [0027]) comprise one or more of aluminum, gold or silver (silver; [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chen et al., Wildeson et al. and Wu et al., and to use silver as the material of the reflective layer as taught by Wu et al., because Chen et al. is silent about the material of the reflective layer, and Wu et al. teach that silver can be used as the material of the reflective layer with a high reflectivity ([0027]). 
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Wildeson et al. as applied to claim 1 above, and further in view of Jang et al. ([US 2021/0125972]).
Chen et al. do not teach, regarding claim 19, the isolation element (1337) comprises photosensitive dielectric material, and regarding claim 20, wherein the photosensitive dielectric material is SU-8 or photosensitive polyimide (PSPI).
In the same field of endeavor of LEDs, Jang et al. teach, regarding claim 19, the isolation element (90; Fig. 1D, [0115]) comprises photosensitive dielectric material (photosensitive polyimide dry film; [0115]), and regarding claim 20, wherein the photosensitive dielectric material (photosensitive polyimide dry film) is SU-8 or photosensitive polyimide (PSPI) (photosensitive polyimide; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chen et al., Wildeson et al. and Jang et al., and to use photosensitive polyimide as the material of the isolation element as taught by Jang et al., because Chen et al. is silent about the material of the isolation element, and Jang et al. teach that photosensitive polyimide can be used as the material of the isolation element ([0254]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/22/2022